               Case 3:19-mj-03938-LL Document 1 Filed 09/13/19 PageID.1 Page 1 of 23

AO 93 (Rev. 12/09) Search and Seizure Warrant




                                      UNITED STATES DISTRICT COURT
                                                                    for the
                                                          Southern District of California
                                                                                                        c~ •- ·-•LI: : :::. ) -; 11~1,~, 1 (~G .. Jr~T
                                                                                                     SOU, f-::.::-<r, ,_,,:-~ i H1C i Of- CA c. 1!0 0 RNIA
                   In the Matter of the Search of                                                    GV                                           DEPU TY
                                                                             )
               (Briefly describe the property to be searched                 )
                or identify the person by name and address)                  ) Case No.
           One White Lanix Cellular Telephone
                                                                             )
                                                                             )
                                                                                                        .'19MJ 3938
               In Evidence Bag A5993642
                                                                             )

                                                SEARCH AND SEIZURE WARRANT
To:       Any authorized law enforcement officer

         An application by a federal law enforcement officer or an attorney for the government requests the search
of the following person or property located in the        Southern           District of           California
(identify the person or describe the property to be searched and give its location):
See Attachment A-1.


          The person or property to be searched, described above, is believed to conceal (identify the person or describe the
property to be seized) :
See Attachment B.


        I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or
property.

          YOU ARE COMMANDED to execute this warrant on or before
                                                                                                        (not to exceed I 4 days)
      ~ in the daytime 6:00 a.m. to 10 p.m.                    0 at any time in the day or night as I find reasonable cause has been
                                                                 established.

        Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property
taken to the person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the
place where the property was taken.
        The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an
inventory as required by law and promptly return this warrant and inventory to United States Magistrate Judge
Hon . Linda Lopez
                                  (name)

      0 I find that immediate notification may have an adverse result listed in 18 U.S.C. § 2705 (except for delay
of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose property, will be
searched or seized (check the appropriate box) 0 for ____ days (not to exceed 30).
                                                       0 until, the facts justifying, the         cific date of


Date and time issued:
                                                                                                  Judge 's signature

City and state:       _S_a_n_D
                             _i_e-g_o _, C
                                         _ A_ _ _ __ _ _ __            ~
                                                                                                Printed name and title
              Case 3:19-mj-03938-LL Document 1 Filed 09/13/19 PageID.2 Page 2 of 23

AO 93 (Rev. 12/09) Search and Seizure Warrant (Page 2)

                                                               Return
Case No.:                              Date and time warrant executed:      Copy of warrant and inventory left with:

Inventory made in the presence of:

Inventory of the property taken and name of any person(s) seized:




                                                            Certification


       I declare under penalty ofperjury that this inventory is correct and was returned along with the original
warrant to the designated judge.



Date:   ---------
                                                                                  Executing officer's signature


                                                                                     Printed name and title
    Case 3:19-mj-03938-LL Document 1 Filed 09/13/19 PageID.3 Page 3 of 23




                              ATTACHMENT A-1
                          PROPERTY TO BE SEARCHED

The following property is to be searched:

            One White Lanix Cellular Telephone
            In Evidence Bag A5993642
            (Target Device 1);

The Target Device 1 is currently in the possession of the Department of Homeland
Security at 880 Front Street, San Diego, California 92101.
    Case 3:19-mj-03938-LL Document 1 Filed 09/13/19 PageID.4 Page 4 of 23



                                 ATTACHMENTB
                               ITEMS TO BE SEIZED

      Authorization to search the items described in Attachments A---1 through A-3
includes the search of disks, memory cards, deleted data, remnant data, slack space,
and/or temporary or permanent files. The seizure and search of the cellular/mobile
telephone and SIM cards shall follow the search methodology described in the affidavit
submitted in support of the warrant.

      The evidence to be seized from the cellular/mobile telephone and SIM cards will
be electronic records, communications, and data such as emails, text messages, chats
and chat logs from various third-party applications, photographs, audio files, videos,
and location data, for the period of June 4, 2019, to July 4, 2019:

      a.    tending to indicate efforts to import methamphetamine or some other
            federally controlled substances from Mexico into the United States;

      b.    tending to identify accounts, facilities, storage devices, and/or services -
            such as email addresses, IP addresses, and phone numbers - used to
            facilitate the importation of methamphetamine or some other federally
            controlled substances from Mexico into the United States;                   \


      C.    tending to identify co-conspirators, criminal associates, or others involved
            in importation of methamphetamine or some other federally controlled
            substances from Mexico into the United States;

      d.    tending to identify travel to or presence at locations involved in the
            importation of methamphetamine or some other federally controlled
            substances from Mexico into the United States, such as stash houses, load
            houses, or delivery points;

      e.    tending to identify the user of, or persons with control over or access to,
            the Target Devices; and/or

      f.    tending to place in context, identify the creator or recipient of, or establish
            the time of creation or receipt of communications, records, or data involved
            in the activities described above;

which are evidence of violations of Title 21, United States Code, Sections 952 and
960.
            Case 3:19-mj-03938-LL Document 1 Filed 09/13/19 PageID.5 Page 5 of 23

                                                NOT FOR PUBLIC VIEW
AO 93 (Rev. 12/09) Search and Seizure Warrant




                                      UNITED STATES DISTRICT COURT
                                                                    for the
                                                          Southern District of California

                   In the Matter of the Search of                            )
               (Briefly describe the property to be searched                 )
                or identify the person by name and address)                  ) Case No.
               One Black Cellular Telephone
                                                                             )
                                                                             )
                                                                                                 19MJ3549
                In Evidence Bag A5993642
                                                                             )

                                                SEARCH AND SEIZURE WARRANT
To:       Any authorized law enforcement officer

         An application by a federal law enforcement officer or an attorney for the government requests the search
of the following person or property located in the        Southern           District of           California
(identify the person or describe the property to be searched and give its location):
 See Attachment A-1.


          The person or property to be searched, described above, is believed to conceal (identify the person or describe the
property to be seized):
 See Attachment B.


        I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or
property.

          YOU ARE COMMANDED to execute this warrant on or before
                                                                                                            (not to exceed 14 days)
      ii in the daytime      6:00 a.m. to 10 p.m.              0 at any time in the day or night as 1 find reasonable cause has been
                                                                 established.

         Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property
taken to the person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the
place where the property was taken.
        The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an
inventory as required by law and promptly return this warrant and inventory to United States Magistrate Judge
Hon. Bernard G. Skomal
                                  (name)

      0 I find that immediate notification may have an adverse result listed in 18 U.S.C. § 2705 (except for delay
of trial), and a~thorize the officer executing this warrant to delay notice to th~_person who, or whose property, will be
searched or seized (check the appropriate box) 0 for ____ days (not to exc1jfd 30).
                                                       0 until, the facts justifying, the later specific date of


Date and time issued:         8/-...1. /if ): 1-sf?~.                           .   ~                    -c----··-·----··---
                                                                                                       Judge 's signature

City and state:       San Diego, CA                                                     Hon. Bernard G. Skomal, U.S.Magistrate Judge
                                                                                                     Printed name and title · -
            Case 3:19-mj-03938-LL Document 1 Filed 09/13/19 PageID.6 Page 6 of 23



AO 93 (Rev. 12109) Search and Seizure Warrant (Page 2)

                                                              Return

Case No.:                            IDate and time warrant executed:       Copy ofwarrant and inventory left with:

Inventory made in the presence of:

Inventory of the property taken and name of any person(s) seized:




                                                            Certification



       I declare under penalty ofperjury that this inventory is correct and was returned along with the original
warrant to the designated judge.



Date: _ _ _ _ _ _ __
                                                                                  Executing officer 's signature


                                                                                     Printed name and title
  Case 3:19-mj-03938-LL Document 1 Filed 09/13/19 PageID.7 Page 7 of 23




                              ATTACHMENT A-1
                          PROPERTY TO BE SEARCHED

The following property is to be searched:

            One Black Cellular Telephone
            In Evidence Bag A5993642
            (Target Device 1);

The Target Device 1 is currently in the possession of the Department of Homeland
Security at 9495 Customhouse Plaza, San Diego, California 92154.
  Case 3:19-mj-03938-LL Document 1 Filed 09/13/19 PageID.8 Page 8 of 23




                                 ATTACHMENTB
                               ITEMS TO BE SEIZED

      Authorization to search the items described in Attachments A-1 through A-4
includes the search of disks, memory cards, deleted data, remnant data, slack space,
and/or temporary or permanent files. The seizure and search of the cellular/mqbile
telephone and SIM cards shall follow the search methodology described in the affidavit
submitted in support of the warrant.

      The evidence to be seized from the cellular/mobile telephone and SIM cards will
be electronic records, cornmuntcations, and data such as emails, text messages, chats
and chat logs from various third-party applications, photographs, audio files, videos,
and location data, for the period of June 4, 2019, to July 4, 2019:

      a.    tending to indicate efforts to import methamphetamine or some other
            federally controlled substances from Mexico into the United States;

      b.    tending to identify accounts, facilities, storage devices, and/or services -
            such as email addresses, IP addresses, and phone numbers - used to
            facilitate the importation of methamphetamine or some other federally
            controlled substances from Mexico into the United States;

      c.    tending to identify co-conspirators, criminal associates, or others involved
            in importation of methamphetamine or some other federally controlled
            substances from Mexico into the United States;

      d.    tending to identify travel to or presence at locations involved in the
            importation of methamphetamine or some other federally controlled
            substances from Mexico into the United States, such as stash houses, load
            houses, or delivery points;

      e.    tending to identify the user of, or persons with control over or access to,
            the Target Devices; and/or

      f.    tending to place in context, identify the creator or recipient of, or establish
            the time of creation or receipt of communications, records, or data involved
            in the activities described above;

which are evidence of violations of Title 21, United States Code, Sections 952 and
960.
            Case 3:19-mj-03938-LL Document 1 Filed 09/13/19 PageID.9 Page 9 of 23


AO I 06 (Rev. 06/09) Appl ication for a Search Warrant



                                        UNITED STATES DISTRICT Co
                                                                         for the                                    I                              7
                                                            Southern District of California                         I AUG 2 1 2019                       1'

                                                                                                                    !___                                .
              In the Matter of the Search of                                                                      c~ r :.~. ~-·:. ,1s T;;:i:; r C(Jun r
                                                                           )                                    J f '·,.:~:t,   :..>::;: '-X.; OF CAL.IF'CJRl\l;A
          (Briefly describe the property to be searched                    )                              .     __ __ _           __                  DEPUTY
           or identify the person by name and address)                     )           Case No.
                One Black Cellular Telephone                               )
                 In Evidence Bag A5993642                                  )
                                                                           )

                                              APPLICATION FOR A SEARCH WARRANT
        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury th~t I have reason to believe that on the following person or property (identify the person or describe the
property to be searched''itnd give its location) :

  See Attachment A-1.
located in the           . Southern                  District of        California
person or describe the property to be seized):
                                                                   - ---- - ------ , there is now concealed (identify the
 See Attachment B.


          The basis for the search under Fed. R. Crim. P. 4l(c) is (check one or more):
                 i   evidence of a crime;
                 0 contraband, fruits of crime, or other items illegally possessed;
                 0 property designed for use, intended for use, or used in committing a crime;
                 0 a person to be arrested or a person who is unlawfully restrained.

          The search is related to a violation of:
             Code Section                                                          Offense Description
        21 U.S.C. 952 and 960                         Importation of Controlled Substances


         The a_pplication is based on these facts:
        See Affidavit of HSI Special Agent Jonathan Hutchinson, which is hereby incorporated by reference and made
        part hereof.

           ii Continued on the attached sheet
           0 Delayed notice of                    days (give exact ending date if more than 30 days: _ _ __                         ) is requested

                undec 18 U.S.C. § 3103a, the basis ofwhlch is s J ~ • ~c-+- - - -- - - - -


                                                                           --,-- --                Applicant 's signature

                                                                                         Jonathan Hutchinson, HSI Special Agent
                                                                                                   Printed name and title

Sworn to before me and signed in my presence.


Date:
                                                                                                     Judge 's signature

City and state: San Die~g _o,_C_A
                                _ _ _ _ _ _ __                                        Hon. Bernard G. Skomal, U.S. Magistrate Judge
                                                                                                   Printed name and title
      Case 3:19-mj-03938-LL Document 1 Filed 09/13/19 PageID.10 Page 10 of 23




 1                                       AFFIDAVIT
 2          I, Jonathan Hutchinson, Special Agent with the United States Department of
 3 Homeland Security (DRS), Immigration and Customs Enforcement (ICE), Homeland
 4 Security Inv_estigations (HSI), being duly sworn, hereby state as follows:
 5                                    INTRODUCTION
 6          1.   This affidavit supports an application for a warrant to search the following
 7 items:
                       One Black Cellular Telephone
 8
                       In Evidence Bag A5993642
 9                     (Target Device 1);
10
                       Subscriber Identity Module (SIM) Card
11                     ICCID: 8952020918614471723
                       (Target Device 2);
12
13                     SIM Card
                       ICCID: 8952020218410767287
14
                       (Target Device 3);
15
                        SIM Card
16
                        ICCID: 8952020918310640373
17                      (Target Device 4);
18 as described in Attachments A-1 through A-4 (incorporated herein by reference), and
19 seize evidence of crimes, specifically, violations of Title 21, United States Code,
20 Section(s) 952 and 960. This search supports an investigation of RAMON MARQUEZ
21 GARCIA for the crimes mentioned above. A factual explanation supporting probable
22 cause follows .
23          2.    The Target Devices were seized from MARQUEZ GARCIA on July 4,
24   2019, at the time of his arrest at the San Ysidro, California Port of Entry (POE), as he
25   attempted to smuggle methamphetamine into the United States. The Target Devices
26   are currently in the possession of the Department of Homeland Security and is presently
27   stored at 9495 Customhouse Plaza, San Diego, California 92154.
28
      Case 3:19-mj-03938-LL Document 1 Filed 09/13/19 PageID.11 Page 11 of 23




 1         3.     Based upon my experience and training, and all the facts and opinions set
 2   forth in this Affidavit, I believe that there is probable cause to believe that a search of
 3   the Target Devices as described in Attachments A-1 through A-4 will produce
 4   evidence of the aforementioned crimes, as described in Attachment B.
 5         4.     The information contained in this affidavit is based upon my experience
 6   and training, consultation with other federal, state, and local law enforcement agents.
 7   The evidence and information contained herein was developed from interviews and my
 8   review of documents and evidence related to this case. Because this affidavit is made
 9   for the limited purpose of obtaining a search warrant for the Target Devices, it does
10   not contain all of the information known by me or other federal agents regarding this
11   investigation, but only contains those facts believed to be necessary to establish
12   probable cause. Dates, times, and amounts are approximate.
13                             EXPERIENCE AND TRAINING
14         5.    I am a law enforcement officer of the United States within the meaning of Title
15   18, United States Code, Section 2510(7), who is empowered by law to conduct
16 investigations of, and to make arrests for, offenses enumerated in Title 18, United States
17 Code, Section 2516. I am also a federal law enforcement officer within the meaning ofRule
18 4l(a)(2)(C) of the Federal Rules of Criminal Procedure. I am authorized under Rule 4l(a)
19 to make applications for search and seizure warrants and to serve arrest warrants. I also am
20 authorized to investigate violations oflaws of the United States.
21         6.     I am a Special Agent (SA) with Immigration and Customs Enforcement (ICE),
22 Homeland Security Investigations (HSI), and have been so employed since April 2017. My
23 duties include, among others, investigating the trafficking of illicit controlled substances
24 and the importation and distribution of illegal substances. Prior to my working at HSI, I
25 was employed as a Special Agent with the Bureau of Alcohol, Tobacco, and Firearms for
26 four years.
27         7.     I am a graduate of the Federal Law Enforcement Training Center at Glynco,
28 Georgia where I received training in investigating various narcotics-related offenses,

                                                 2
      Case 3:19-mj-03938-LL Document 1 Filed 09/13/19 PageID.12 Page 12 of 23




 1 including the importation of narcotics and narcotics trafficking. I have had training in the
 2 methods used by controlled substance traffickers to import and distribute drugs and to
 3 operate detailed distribution networks. My training also has included the use of cellular and
 4 digital telephones and other electronic devices used by narcotics traffickers in the normal
 5 course of their illicit activities.
 6         8.     I have arrested or participated in the arrest of numerous persons for violations
 7 of the Controlled Substances Act. In these cases, I have conducted interviews with the
 8 arrested persons and their associates, as well as cooperating individuals and informants. I
 9 also have conducted surveillance of narcotics smugglers as they conduct their smuggling
10 activity while crossing the border from Mexico into the United States and while operating
11 inside the United States. Through these investigative activities, I have gained a working
12 knowledge and insight into the typical activity of narcotics smugglers and the structure of
13 their narcotics smuggling networks. I also have gained information as to the normal
14 operational habits of persons who make their living as narcotics smugglers.
15         9.     I have also spoken with other agents about their experiences and the results of
16 their investigations and interviews. I have become knowledgeable of the methods and
17 modes of narcotics operations, including the methods of operation typically used by
18 narcotics traffickers. I have learned that narcotics traffickers often require the use of one or
19 more telephone facilities to negotiate times, places, schemes, and manners for importing,
20 possessing, concealing, manufacturing, and distributing controlled substances and for
21 arranging the disposition of proceeds from the sale of controlled substances. I also am
22 aware that narcotics traffickers sometimes carry more than one Subscriber Identity Module
23 (SIM) card in order to store information, such as phone numbers, in a way that can be
24 transferred easily between phones.
25         10.    Conspiracies involved in the smuggling and trafficking of narcotics generate
26 many types of evidence including, but not limited to, cellular phone-related evidence such
27 as voicemail messages referring to the arrangements of travel and payment, names,
28 photographs, text messaging, and phone numbers of co-conspirators. For exampk, based

                                                 3
      Case 3:19-mj-03938-LL Document 1 Filed 09/13/19 PageID.13 Page 13 of 23




 1 on my training and experience, I have learned that load drivers smuggling controlled
 2 substances across the border are often in telephonic contact with co-conspirators
 3 immediately prior to and following the crossing of the load vehicle, at which time they
 4 receive instructions on how to cross and where and when to deliver the controlled
 5 substances.
 6         11.   Based upon my training and experience as a Special Agent, and consultations
 7 with law enforcement officers experienced in narcotics trafficking investigations, and all
 8 the facts and opinions set forth in this affidavit, I submit the following:
 9         a.    Drug traffickers and their accomplices often will use cellular/mobile
10               telephones because they are mobile and they have instant access to telephone
                 calls, text, web, and voice messages.
11
12         b.    Drug traffickers and their accomplices often will use cellular/mobile
                 telephones because they are able to actively monitor the progress of their
13               illegal cargo while the conveyance is in transit.
14
           c.    Drug traffickers and their accomplices often will use cellular/mobile
15
                 telephones because they can easily arrange and/or determine what time their
16               illegal cargo will arrive at predetermined locations.
17
           d.    Drug traffickers often will use cellular/mobile telephones to communicate
18               with drivers, including to direct drivers to synchronize an exact drop off
                 and/or pick up time of their illegal cargo.
19
20         e.    Drug traffickers often will use cellular/mobile telephones to notify or warn
                 their accomplices of law enforcement activity to include the presence and
21
                 posture of marked and unmarked units, as well as the operational status of
22               checkpoints and border crossings.
23
           f.    The use of cellular telephones by drug trc:lffickers and their accomplices tends
24               to generate evidence that is stored on the cellular telephones and SIM cards,
                 including but not limited to emails, text messages, photographs, audio files,
25
                 videos, call logs, address book entries, IP addresses, social network data, and
26               location data.
27         12.    Based upon my training and experience as a Special Agent, and
28 consultations with law enforcement officers experienced in narcotics trafficking

                                                 4
      Case 3:19-mj-03938-LL Document 1 Filed 09/13/19 PageID.14 Page 14 of 23




 1 investigations, and all the facts and opinions set forth in this affidavit, I know that
 2 cellular/mobile telephones and SIM cards can and often do contain electronic records,
 3 phone logs and contacts, voice and text communications, and data such as emails, text
 4 messages, chats and chat logs from various third-party applications, photographs, audio
 5 files, videos, and location data. 1bis information can be stored within disks, memory
 6 cards, deleted data, remnant data, slack space, and/or temporary or permanent files
 7 contained on or in the cellular/mobile telephone. Specifically, I know based upon my
 8 training, education, and experience investigating these conspiracies that searches of
 9 cellular/mobile telephones and SIM cards yields evidence:

10        a.     tending to indicate efforts to import methamphetamine or some other
11               federally controlled substances from Mexico into the United States;
12
          b.     tending to identify accounts, facilities, storage devices, and/or services-
13               such as email addresses, IP addresses, and phone numbers-used to
                 facilitate the importation of methamphetamine or some other federally
14
                 controlled substances from Mexico into the United States;
15
          C.     tending to identify co-conspirators, criminal associates, or others involved
16
                 in importation of methamphetamine or some other federally controlled
17               substances from Mexico into the United States;
18
          d.     tending to identify travel to or presence at locations involved in the
19               importation of methamphetamine or some other federally controlled
                 substances from Mexico into the United States, such as stash houses, load
20
                 houses, or delivery points;
21
          e.     tending to identify the user of, or persons with control over or access to,
22
                 the target devices; and/or
23
          f.     tending to place in context, identify the creator or recipient of, or establish
24
                 the time of creation or receipt of communications, records, or data involved
25               in the activities described above.
26                     FACTS SUPPORTING PROBABLE CAUSE
27         13.   On July 4, 2019, at approximately 1:10 a.m., MARQUEZ GARCIA
2 8 applied for admission into the United States from Mexico at the San Ysidro, California

                                                 5
      Case 3:19-mj-03938-LL Document 1 Filed 09/13/19 PageID.15 Page 15 of 23




 1 Port of Entry as the sole occupant and driver of a Ford Mustang bearing Nevada plates
 2 76B236 (the vehicle). MARQUEZ GARCIA presented his California I.D. card as his
 3 entry document to an officer in pre-primary, stated that he had nothing to declare, and
 4 said that he was going to work. A canine alerted to the trunk quarter panels, and a
 5 density meter returned higher-than-average readings with respect to the driver-side
 6 trunk quarter panels. Black packages also were observed behind the rear passenger-
 7 side quarter panel as accessed through the trunk. The vehicle was referred to the
 8 secondary inspection area.
 9         14.   In secondary, a Z Portal scan revealed anomalies within the vehicle's
10 passenger door and both rear quarter panels. A total of 70 packages weighing 34.90 kg
11 (76.95 lbs.) were removed from the quarter panels and passenger door of the vehicle.
12 The packages testified positive for methamphetamine.
13         15.   I responded to the POE and seized the vehicle, drugs, and the Target
14 Devices. Target Device 2 was found inside Target Device 1. Target Devices 3 and
15 4 were found in MARQUEZ GARCIA's wallet.
16         16.   Based upon my experience investigating drug smuggling, my training, and
17 my consultation with other investigators who have experience investigating drug
18 smuggling near the border, I understand that drug smugglers will seek to smuggle drugs
19 from Mexico into the United States by hiding the drugs in hidden compartments of cars,
20 and in non-factory compartments (i.e., compartments that the manufacturer did not
21   design for ordinary use). Smugglers will then drive north from Mexico and seek to pass
22 through POEs with the drugs undetected. When they arrive in the United States,
23 smugglers often will take the drugs to a discreet location to transfer them to other people
24 involved in the distribution chain who can then send the drugs to other locations for
25 downstream distribution.
26         17.    Given the facts surrounding MARQUEZ GARCIA's arrest, and based
27 upon my experience and training, as well as consultation with other law enforcement
28 officers experienced in drug smuggling investigations, I submit that there is probable

                                                 6
       Case 3:19-mj-03938-LL Document 1 Filed 09/13/19 PageID.16 Page 16 of 23




 1 cause to believe that information relevant to the smuggling activities of MARQUEZ
 2 GARCIA will be found in the Target Devices. Such evidence could be in the form of
 3 communications, records, data (including but not limited to emails, text messages, other
 4 social messaging applications), photographs, audio files, videos, or location data.
 5         18.   I also know that drug trafficking conspiracies require intricate planning
 6 and coordination to successfully evade detection. Based upon my professional training
 7 and experience, this planning and coordination often occurs days, weeks, or even
 8 months prior to the actual importation of the drugs into the United States. Additionally,
 9 co-conspirators are often unaware of a subject's arrest and will continue to attempt to
10 communicate with the subject after the arrest to determine the whereabouts of valuable
11   cargo, particularly in the hours following the arrest. Therefore, I believe that the
12 appropriate date range for the search of the Target Devices is from June 4, 2019, up to
13 and including July 4, 2019.
14                                   METHODOLOGY
15         19.   It is not possible to determine, merely by knowing the cellular/mobile
16 telephone's make, model and/or serial number, the nature and types of services to which
17 the device is subscribed and the nature of the data stored on the device. Cellular/mobile
18 devices today can be simple cellular telephones and text message devices, can include
19 cameras, can serve as personal digital assistants and have functions such as calendars
20 and full address books and can be mini-computers allowing for electronic mail services,
21 web services and rudimentary word processing.               An increasing number of
22 cellular/mobile service providers now allow for their subscribers to access their device
23 over the internet and remotely destroy all of the data contained on the device. For that
24 reason, the device may only be powered in a secure environment or, if possible, started
25 in "flight mode" which disables access to the network. Unlike typical computers, many
26 cellular/mobile telephones do not have hard drives or hard drive equivalents and store
27 information in volatile memory within the device or in SIM cards inserted into the
28 device. Current technology provides some solutions for acquiring some of the data

                                                7
       Case 3:19-mj-03938-LL Document 1 Filed 09/13/19 PageID.17 Page 17 of 23




 I   stored in some cellular/mobile telephone models using forensic hardware and software.
 2 Even if some of the stored information on the device may be acquired forensically, not
 3 all of the data subject to seizure may be so acquired. For devices that are not subject to
 4 forensic data acquisition or that have potentially relevant data stored that is not subject
 5 to such acquisition, the examiner must inspect the device manually and record the
 6 process and the results using digital photography. This process is time and labor
 7 intensive and may take weeks or longer.
             I

 8         20.    Following the issuance of this warrant, I will collect the subject
 9 cellular/mobile telephone and SIM cards and subject them to analysis. All forensic
10 analysis of the data contained within the telephone and the SIM cards will employ
11   search protocols directed exclusively to the identification and extraction of data within
12 the scope of this warrant.
13         21.    Based on the foregoing, identifying and extracting data subject to seizure
14 pursuant to this warrant may require a range of data analysis techniques, including
15 manual review, and, consequently, may take weeks or months.                The personnel
16 conducting the identification and extraction of data will complete the analysis within
17 ninety (90) days, absent further application to this court.
18                                       CONCLUSION
19         22.    Based on all of the facts and circumstances described above, there is
20 probable cause to conclude that MARQUEZ GARCIA used the Target Devices to
21 facilitate violations of Title 21, United States Code, Section( s) 952 and 960.
22         23.    Because the Target Devices were promptly seized during the investigation
23   of MARQUEZ GARCIA's trafficking activities and have been securely stored, there is
24 probable cause to believe that evidence of illegal activities committed by MARQUEZ
25 GARCIA continues to exist on the Target Devices.
26         24.    WHEREFORE, I request that the court issue a warrant authorizing law
27 enforcement agents and/or other federal and state law enforcement officers to search
28

                                                 8
      Case 3:19-mj-03938-LL Document 1 Filed 09/13/19 PageID.18 Page 18 of 23




 1 the items described in Attachments A-1 through A-4, and seize the items listed in
 2 Attachment B, using the methodology described above.
 3
 4 I swear the foregoing is true and correct to the best of my knowledge and belief.
 5
 6
                                            onathan Hutchinson
 7
                                             pecial Agent
 8                                          Homeland Security Investigations
 9                                          Department of Homeland Security

10 Subscribed and sworn to before me this     ":2. ,   day of August, 2019 .
11
12

13
14       ~4,?/ .           /

   The Hon~rabl~ Bernard G. Skomal
15 United States Magistrate Judge
16
17
18
19
20
21
22
23
24
25
26
27
28

                                               9
 Case 3:19-mj-03938-LL Document 1 Filed 09/13/19 PageID.19 Page 19 of 23




                              ATTACHMENT A-1
                          PROPERTY TO BE SEARCHED

The following property is to be searched:

            One Black Cellular Telephone
            In Evidence Bag A5993642
            (Target Device l);

The Target Device 1 is currently in the possession of the Department of Homeland
Security at 9495 Customhouse Plaza, San Diego, California 92154.
  Case 3:19-mj-03938-LL Document 1 Filed 09/13/19 PageID.20 Page 20 of 23




                              ATTACHMENT A-2
                          PROPERTY TO BE SEARCHED

The following property is to be searched:

            SIM Card
            ICCID: 8952020918614471723
            (Target Device 2);

The Target Device 2 is currently in the possession of the Department of Homeland
Security at 9495 Customhouse Plaza, San Diego, California 92154.
  Case 3:19-mj-03938-LL Document 1 Filed 09/13/19 PageID.21 Page 21 of 23




                              ATTACH1\1ENT A-3
                          PROPERTY TO BE SEARCHED

The following property is to be searched:

            SIM Card
            ICCID: 8952020218410767287
            (Target Device 3);

The Target Device 3 is currently in the possession of the Department of Homeland
Security at 9495 Customhouse Plaza, San Diego, California 92154.
  Case 3:19-mj-03938-LL Document 1 Filed 09/13/19 PageID.22 Page 22 of 23




                              ATTACHMENT A-4
                          PROPERTY TO BE SEARCHED

The following property is to be searched:

            SIM Card
            ICCID:8952020918310640373
            (Target Device 4);

                                               of
The Target Device 4 is currently in the possession the Department of Homeland
Security at 9495 Customhouse Plaza, San Diego, California 92154.
  Case 3:19-mj-03938-LL Document 1 Filed 09/13/19 PageID.23 Page 23 of 23




                                  ATTACHIVIENT B
                                ITEMS TO BE SEIZED

        Authorization to search the items described in Attachments A-1 through A-4
· includes the search of disks, memory cards, deleted data, remnant data, slack space,
  and/or temporary or permanent files. The seizure and search of the cellular/mobile
 telephone and SIM cards shall follow the search methodology described in the affidavit
  submitted in support of the warrant.

      The evidence to be seized from the cellular/mobile telephone and SIM cards will
be electronic records, communications, and data such as emails, text messages, chats
and chat logs from various third-party applications, photographs, audio files, videos,
and location data, for the period of June 4, 2019, to July 4, 2019:

       a.    tending to indicate efforts to import methamphetamine or some other
             federally controlled substances from Mexico into the United States;

       b.    tending to identify accounts, facilities, storage devices, and/or services -
             such as email addresses, IP addresses, and phone numbers - used to
             facilitate the importation of methamphetamine or some other federally
             controlled substances from Mexico into the United States;

       c.    tending to identify co-conspirators, criminal associates, or others involved
             in importation of methamphetamine or some other federally controlled
             substances from Mexico into the United States;

       d.    tending to identify travel to or presence at locations involved in the
             importation of methamphetamine or some other federally controlled
             substances from Mexico into the United States, such as stash houses, load
             houses, or delivery points;

       e.    tending to identify the user of, or persons with control over or access to,
             the Target Devices; and/or

       f.    tending to place in context, identify the creator or recipient of, or establish
             the time of creation or receipt of communications, records, or data involved
             in the activities described above;

which are evidence of violations of Title 21, United States Code, Sections 952 and
960.
